Citation Nr: 0929601	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  09-12 299	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.  

3.  Entitlement to service connection for left 
hemidiaphragmatic paralysis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1950 to 
January 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine.  The Veteran thereafter moved and the appeal knows 
comes to the Board from the RO in Indianapolis, Indiana.  
This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to service connection for left 
hemidiaphragmatic paralysis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By unappealed decision dated in June 2004, the RO denied 
service connection for bilateral hearing loss and tinnitus 
and the Veteran was notified of this denial at his last 
address of record later that same month.  

2.  Evidence submitted subsequent to the June 2004 decision 
is cumulative of that previously of record. 


CONCLUSIONS OF LAW

1.  The Veteran has not submitted new and material evidence 
that warrants reopening his claim for service connection for 
bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

2.  The Veteran has not submitted new and material evidence 
that warrants reopening his claim for service connection for 
tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. §§ 3.159(a)-(c).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

When the Veteran is attempting to reopen a previously 
disallowed claim, VA must notify him of the evidence and 
information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefits sought.  
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  This requires 
VA to look at the bases for the prior denial and to respond 
with a letter describing what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 10.  

The Board finds that the written notice provided in October 
2006, prior to the July 2007 rating decision, fulfills the 
provisions of 38 U.S.C.A. § 5103(a) to the extent that it 
advised the Veteran that new and material evidence was needed 
to reopen that claims, informed him of the applicable 
definition of new and material evidence and advised him of 
that was necessary to establish entitlement to the underlying 
claims for service connection.  The RO also advised the 
Veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and him in procuring the evidence 
relevant to the claim, including which portion of the 
information and evidence necessary to substantiate the claim 
was to be provided by the Veteran and which portion VA would 
attempt to obtain on behalf of the Veteran.  The letter also 
contained notice with respect to the disability rating and 
effective date elements of a service connection compensation 
claim, as required by Dingess/Hartman.  

However, neither the October 2006 letter nor any other letter 
found in the claims file advised the Veteran of the specific 
element or elements required to establish service connection 
that were found insufficient in the previous denial as 
required by the Court in Kent, supra.  Nonetheless, the Board 
finds that this notice problem does not constitute 
prejudicial error in this case because the record reflects 
that a reasonable person could be expected to understand what 
was needed to substantiate the claims after reading the above 
letter as well as the July 2007 rating decision and February 
2009 statement of the case.  See Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007); cert. granted sub nom. Peake 
v. Sanders, 76 U.S.L.W. 3654 (U.S. June 16, 2008) (No. 07-
1209); rev'd, Shinseki v. Sanders, 566 U.S. ____ (2009).  
Furthermore, the Board finds that the Veteran was not 
prejudiced by this lack of notice because, through his 
representative's June 2009 Informal Hearing Presentation, he 
has shown that he has actual knowledge of the Court's holding 
in Kent, supra, and of what specific element required to 
establish service connection were found insufficient in the 
previous denial.

As to the duty to assist, the Board notes that the scope of 
VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  

For claims to reopen finally adjudicated claims, VA must 
provide a medical examination or obtain a medical opinion 
only if new and material evidence has been presented.  38 
C.F.R. § 3.159(c)(4)(iii) (2008).  For reasons discussed 
below, the Board finds that new and material evidence has not 
been submitted and therefore VA has no duty to provide a 
medical opinion.    

The Board also finds that the RO has satisfied VA's duty to 
assist.  The RO obtained the Veteran's service treatment 
records, VA Medical Center (VAMC) treatment records, and 
private medical records from Welborn Baptist Hospital and St. 
Mary's Medical Center.  The Veteran submitted VCAA responses 
in October 2006 and January 2009, indicating that he had no 
other information to give VA to substantiate his claims.  The 
Veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal that has not been obtained, 
and no further development is required to comply with the 
duty to assist the Veteran in developing the facts pertinent 
to his claims.  Accordingly, the Board will proceed with 
appellate review.  

The New and Material Evidence Claim

A Veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a).  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  Id.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and it must raise a reasonable possibility of 
substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for her claim has been satisfied.  

A review of the record shows that the Veteran's initial claim 
for service connection for bilateral hearing loss and 
tinnitus were denied in a June 2004 rating decision.  The 
Veteran did not file a notice of disagreement, so this 
decision became final.  38 U.S.C.A. § 7105 (West 2002).  In 
August 2006, the Veteran filed to reopen the claims; the RO 
denied this request in a July 2007 rating decision because 
new and material evidence had not been submitted.  The 
Veteran's appeal of that decision is properly before the 
Board.  

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 
1380 (Fed. Cir. 1996), it was determined that the statutory 
scheme in 38 U.S.C.A. §§ 5108 and 7104 establishes a legal 
duty for the Board to consider new and material issues 
regardless of the RO's actions.  The Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  As such, the Board 
must make its own determination as to whether new and 
material evidence has been presented to reopen the claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  

The evidence of record at the time of the June 2004 rating 
decision included service treatment records, service 
personnel records, VAMC records, private medical records, and 
the report of a VA audiologic examination dated in May 2004.  
In its decision, the RO stated that service connection was 
being denied since the evidence did not show that the 
condition was incurred in service.  The evidence at that time 
did not reveal hearing loss or tinnitus in service or 
exposure to acoustic trauma.  The RO stated that, despite the 
statements by the VA examiner that it was not possible to 
rule out the presence of a high frequency hearing loss prior 
to discharge, service treatment records did not show that the 
Veteran sustained hearing loss prior to discharge.  In 
addition, the RO noted that private medical records showed 
significant recreational noise exposure after service, and 
one physician attributed the Veteran's hearing loss to this 
exposure.  Although the Veteran reported military noise 
exposure from machine guns and hand grenades, the RO found no 
evidence of this in his military records or on his DD Form 
214, which showed that he served as a radio repairman.  The 
RO determined that the VA examiner's opinion was based on the 
Veteran's personal testimony, which was not supported by the 
evidence of record. 

In sum, at the time of the original rating decision, there 
was no competent and credible evidence of in-service noise 
exposure causing the hearing loss or tinnitus.  Again, the RO 
denied service connection for this reason in June 2004; this 
decision became final.  

Evidence submitted after the June 2004 rating decision 
included additional VAMC treatment records and lay statements 
by the Veteran.  

In an October 2006 correspondence, the Veteran stated that he 
was radio repairman in service, but he served in a war zone 
at a relay station on a mountaintop, where his outfit had to 
provide their own security.  The Veteran stated that he was 
trained to fire 50 caliber machine guns and trained new 
soldiers to do so.  

As to the medical evidence, while the evidence shows the 
Veteran's continued treatment for hearing loss, as evidenced 
by his use of hearing aids, the presence of hearing loss and 
tinnitus is not in question because evidence of both 
disabilities were found in the record at the time of the 
prior final denial.  Therefore, the Board finds that this 
evidence is, in substance, duplicative of evidence that was 
before VA when the RO last decided the claim in June 2004.  

Therefore, the newly received evidence tends to prove nothing 
that was not previously shown.  That the Veteran continues to 
received treatment for hearing troubles, without an opinion 
that the hearing loss and tinnitus were caused by his service 
noise exposure, is not new evidence within the context of 
38 C.F.R. § 3.156.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein).

As to the written statements from the Veteran and his 
representative, these statements amount to nothing more than 
their continued claims that the claimant's hearing loss and 
tinnitus were caused by his in-service exposure to small arms 
fire while serving in Korea.  These claims were, in 
substance, before VA when the RO last decided the claim in 
June 2004.  Then, as now, lay persons not trained in the 
field of medicine, to include the claimant and his 
representative, are not competent to offer an opinion 
regarding such a medical question as the origins of a 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Jandreau 
v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992). 

Therefore, the newly received evidence tends to prove nothing 
that was not previously shown.  That the Veteran and his 
representative continue to claim that the claimant has 
bilateral hearing loss and tinnitus due to his military 
service, including his service in Korea during the Korean 
conflict, is not new evidence within the context of 38 C.F.R. 
§ 3.156.  

Without new and material evidence the claims may not be 
reopened.  Therefore, the benefit sought on appeal is denied.  
Because the claimant has not fulfilled the threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claims, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The application to reopen a claim of entitlement to service 
connection for bilateral hearing loss is denied.

The application to reopen a claim of entitlement to service 
connection for tinnitus is denied.


REMAND

The Veteran seeks service connection for left 
hemidiaphragmatic paralysis.  In an October 2006 submission, 
the Veteran stated that he was hospitalized for two weeks in 
service but was not diagnosed at that time.  He claimed that 
he suffered from breathing problems since then but only 
recently received a diagnosis of hemidiaphragmatic paralysis.  

A review of the service treatment records revealed that the 
Veteran was admitted for observation of suspected cardiac 
disease in December 1952.  He was found to have an enlarged 
heart.  He was discharged in January 1952; no disease was 
found at that time.  

After his separation from service, the Veteran sought 
treatment for chest pain on numerous occasions, starting in 
1953.  See May 1953 statement from George W. Willison, M.D..  
Other records, including a March 1973 treatment record from 
Welborn Clinic and an August 2002 treatment record from St. 
Mary's Medical Center, show that the Veteran's complaints and 
treatment for shortness of breath.  Moreover, the August 2002 
treatment record from St. Mary's Medical attributed the 
shortness of breath to a moderate left hemidiaphragmatic 
paralysis.  

Furthermore, the Board finds that the Veteran is both 
competent and credible to report on having problems with 
shortness of breath since his in-service hospitalization 
because such adverse symptomatology is observable by a lay 
person.  See Jandreau, supra; Buchanan, supra; Charles, 
supra.

Given the above record, the Board concludes that a remand for 
an examination to ascertain the origins of the Veteran's left 
hemidiaphragmatic paralysis is necessary.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4), see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, this issue is REMANDED for the following 
actions:

1.  The Veteran should be afforded an 
appropriate medical examination to 
ascertain the etiology of any left 
hemidiaphragmatic paralysis found on 
examination. Please send the claims 
folder to the examiner for review in 
conjunction with the examination.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any hemidiaphragmatic paralysis 
found on examination is at least as 
likely as not caused by service including 
his in-service hospitalization.  

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  

2.  Thereafter, the Veteran's claim of 
entitlement to service connection for 
left hemidiaphragmatic paralysis should 
be readjudicated.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


